UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1632



CATHERINE FLORE TCHENTCHEU,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 9, 2008                   Decided:   June 20, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Assistant Attorney
General, Greg D. Mack, Senior Litigation Counsel, Shahrzad Baghai,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Catherine Flore Tchentcheu, a native and citizen of

Cameroon, seeks to petition for review the Board of Immigration

Appeals’ (“Board”) order dismissing her appeal from the immigration

judge’s order denying her applications for asylum, withholding from

removal    and   withholding      under   the   Convention    Against    Torture

(“CAT”).    We deny the petition for review.

            The Immigration and Naturalization Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                   8 U.S.C.

§ 1158(a) (2000).     The INA defines a refugee as a person unwilling

or unable to return to her native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).              An applicant can

establish refugee status based on past persecution in her native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006). Without regard to past persecution, an alien can establish

a   well-founded    fear     of   persecution     on    a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An   applicant     has   the    burden     of   demonstrating    her

eligibility for asylum.        8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                        A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a


                                     - 2 -
whole.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).              This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find substantial evidence supports the Board’s adverse

credibility finding and the record does not compel a different

result.     Accordingly, we will not disturb the Board’s denial of

Tchentcheu’s applications for asylum and withholding from removal.

            We also find because Tchentcheu did not establish her

identity or her opposition party membership, substantial evidence

supports the Board’s denial of her application for relief under the

CAT.

            Accordingly,   we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 3 -